Citation Nr: 0710860	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  00-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  He served in Vietnam from December 1967 to December 
1968.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In March 2004, the Board remanded the case, in part, to have 
the veteran examined to determine whether he had a chronic 
acquired psychiatric disorder that was attributable to his 
service.  The veteran underwent several examinations in 2004 
and 2005.  In July 2005, the Board denied service connection 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder.  The veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

In December 2006, the veteran and the Secretary of VA filed a 
Joint Motion to vacate the Board's July 2005 decision and 
remand it because they found the Board had erred in not 
remanding the case for a medical nexus opinion, as required 
by the March 2004 Board remand, citing to Stegall v. West, 
11 Vet. App. 268 (1998).  Specifically, it noted that the 
veteran had been diagnosed with depressive disorder and that 
the examiner had failed to opine "whether the pathology 
noted, whatever the diagnosis, is related to service or 
occurrence or event therein, or whether it is more likely 
related to pathology unrelated to service."  (This was the 
wording used in the March 2004 remand by the Board.)  The 
Court granted the motion that same month.  

Accordingly, in compliance with the joint motion and the 
Court's order, the case is REMANDED for the following action:

1.  The RO/AMC should send the case back 
to the examiner, JMT, PhD, who examined 
the veteran in 2004 and 2005 (the veteran 
need not be examined), and ask him to 
opine as to whether the diagnosis of 
depressive disorder is related to service 
or an event therein, or whether it is 
more likely related to pathology 
unrelated to service.  Any opinion 
expressed should be accompanied by a 
rationale with evidence in the claims 
file and/or sound medical principles.

2.  If, however, that examiner is not 
available, the RO/AMC should send the 
record to a similarly situated expert for 
opinion, and as needed, schedule the 
veteran for a VA psychiatric examination.  
If the examination is needed, the claims 
folder should be provided to the examiner 
for review prior to the examination.  
After reviewing the claims folder and 
examining the veteran (if needed), the 
examiner should identify whether the 
veteran has chronic acquired psychiatric 
pathology.  If so, an opinion should be 
set forth as to whether the psychiatric 
disorder is related to service, to 
include an event therein, or whether it 
is more likely related to pathology 
unrelated to service.  If there is no 
acquired psychiatric pathology that can 
be identified, that too should be set 
forth in the claims folder.  Any opinion 
expressed should be accompanied by a 
rationale with evidence in the claims 
file and/or sound medical principles.

3.  The issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include post-traumatic 
stress disorder, should then be 
readjudicated based on the evidence on 
file.  If the benefit sought on appeal 
remains denied, furnish the veteran and 
his representative with a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


